[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 153 
[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 154 
Every fact upon which the plaintiffs' right of action depended was clearly and conclusively proved by undisputed evidence. Their right of recovery was substantially established by the admissions of the answer, and the testimony adduced by the defendant. The plaintiffs only recovered the sums advanced by them upon the negotiable securities made by the defendants, and to be applied at a proper time in part payment for wool thereafter to be delivered, pursuant to the agreement between the parties, with interest on such securities and the moneys paid thereon. The agreement was in writing, and was undisputed. By it the defendants agreed to sell to the plaintiffs, and to deliver to them at Tontogany in Ohio, between the 1st day of May, and the 1st day of July 1872, 30,000 pounds of Ohio grown fleece wools, well washed and in good merchantable order, free from burrs, tags etc., and to give them ample time to throw the wool before sacking, at *Page 155 
some point not over ten miles from Tontogany, and in quantities not less than 8,000 to 10,000 pounds, the wool to be paid for on delivery at the rate of seventy cents per pound. The plaintiffs paid in advance of the time for the delivery, $8,000 upon the note and bill of exchange of the defendants. This fact is admitted by the answer, and was proven by the defendant Purdy called as a witness for the defence, as well as by other witnesses, and was not controverted. The plaintiffs attended when notified by the defendants, at the places indicated by them, to "throw," that is to inspect and assort certain parcels of wool, which the defendants professed to own and proposed to deliver under the contract, and commenced "throwing" and sacking preparatory to shipping the same. They were prepared and willing to pay for the same by applying in part payment the $8,000 already paid, by surrendering the note and bill of exchange which they had paid and which they held as evidences of their payments, and paying the residue in money. They were compelled to suspend their operations by the interposition of adverse claimants to the wool, and a forbidance by the owners and those having liens upon it to its full value, to remove the same until the full purchase-price, or the liens thereon, were paid to the claimants.
The plaintiffs, prior to as well as on the first day of July, demanded a delivery of the wool called for by the contract, and were ready and willing and offered to pay for the same, but were unable to obtain a delivery of any part of it. Aside from the conceded inability of the defendants to perform the contract, and the insufficiency as well as the insincerity of those tenders of performance, all the evidence clearly shows that the defendants were in default in refusing to comply with the demand of the plaintiffs, and omitting to furnish and deliver the wool upon the offer of the plaintiffs to receive and pay for the same. Purdy, one of the defendants, although not denying the advance payments made by the plaintiffs, testifies substantially that he repudiated the claim of the plaintiffs to be allowed the same as so much paid under the contract, and for *Page 156 
the wool to be delivered, and exacted the full purchase-price in cash upon delivery. This was in direct contravention of the agreement of the parties. That the plaintiffs in good faith, prompted probably by a desire to secure the advance payment of $8,000, were anxious and offered to perform upon their part, and used every reasonable effort to induce a performance and a delivery of the wool by the defendants cannot be doubted. It was affirmatively proved by the plaintiffs, and was not contradicted by evidence on the part of the defendants.
On the first day of July, which was the last day for the delivery of the wool (the last day of June being on Sunday) the plaintiffs attended, and renewed their demand of the wool and offer of payment, but the defendants were unable to deliver the wool. The evidence, as well that given by the defendants as by and in behalf of the plaintiffs, is that at no time could the defendants have delivered a pound of wool upon the contract.
Three of the parcels of wool over which defendants professed to have control, and amounting in the aggregate unassorted, including that which was not delivered under the contract, to about 27,000 pounds, were owned by three different firms. The defendants had contracted to purchase and to pay for the same upon delivery, and the owners refused to part with the possession until they should receive their pay. The defendants were unable to and did not pay for that wool, or at any time become the owners of it. Another parcel of about ten or eleven thousand pounds, unassorted and not in a condition for delivery upon the contract between the parties, had been purchased by the defendant Purdy but had been paid for by bankers, who had possession of the same and a lien thereon for the cost, and refused to part with the possession except upon the condition that their lien should be discharged by the payment to them of the purchase-price. The plaintiffs could only obtain the wool by payment of the agreed price to the lienors and owners, and by losing the benefit of their advance payment, which they were not called *Page 157 
upon to do. A tender of wool of which the defendants were not the owners, and to which they could not make a valid title, was not a good tender, and the plaintiffs were not compelled to accept the delivery of property as a performance of the agreement by the defendants to which the latter had not a perfect title. Had the defendants made a formal tender, good in from, of the wool, the title of which was thus incumbered, or in third persons, it would not have availed to relieve them from the consequences of a breach of their agreement. (Champion v. Joslyn, 44 N.Y., 653;Reed v. Bank of Newburgh, 6 Paige, 337.) There was in truth no tender or offer at any time to deliver wool which answered the call of the agreement, or which the plaintiffs were bound to accept. If the defendants could have made a perfect title to all the wool which was the subject of the negotiations and of the alleged tender, which the defendant Purdy swears was all to which they had any claim, still no tender and offer of delivery was made in proper form to discharge the defendants from the obligations of their agreement, or to put the plaintiffs in default. It was proved that each of the several parcels contained wool that was not within the description of the contract as to quality or condition. It was the duty of the seller to assort the wool, and separate that which would answer the description of the contract from that which was unmerchantable and of an inferior quality, and to tender such only as the plaintiffs were bound to accept. A tender of a larger bulk, from which the plaintiffs might with great labor have selected the quantity, and of the quality they had purchased, was an insufficient tender, and a refusal to perform the contract except by a delivery of wool in bulk, the good and bad mingled together, requiring labor to separate them, was a breach of the agreement, subjecting the defendants to an action for damages, and for the recovery of the money paid or advanced upon it. (Clark v. Baker, 11 Met., 186; Isherwood v. Whitmore, 11 M.  W., 347.)
Another fatal objection to the only formal tender and offer of delivery made by the defendants is the time it was made, *Page 158 
and the situation of the property. The rule is that a tender of bulky articles in the performance of an agreement must be seasonably made, so that the person may have an opportunity to examine the articles tendered, and see that they are such as they purport to be, and such as he is entitled to demand, before the close of the day on which the delivery is to be made. Whether the tender should be made before sunset may depend upon circumstances, and does not appear to have been decided by the courts of this State. But when daylight is required for the proper examination and assortment of the goods tendered, there can be but little doubt that time should be given the tenderee for such examination before sunset and by daylight. The evidence is that wool can only be examined and its quality ascertained by daylight, and that the inspection of the quantity contemplated by this contract would require more than one whole day. The alleged tender was made by the defendants after ten o'clock at night of the first of July, the last day for the delivery, and they had only at that moment obtained the permission of the owner of a single parcel of the wool to make the tender, and whether that consent implied an assent to the delivery and removal of the wool by the plaintiffs, and a waiver of the condition of the payment of the price to the owner is not very apparent. The plaintiffs however consented to proceed at once to examine and accept the wool, or such of it as should be found to be of the quality and in the condition called for by the agreement, such as they were entitled to demand and have. But it had been deposited in a warehouse to which the parties were denied access by the owner upon the ground that the use of a light in the building would invalidate his insurance. There was neither time or opportunity to examine the wool tendered before the close of the day, even if the defendants had ability to make title to the wool. Aside from the positive agreement of the defendants the plaintiffs were not bound to accept the wool without an opportunity to inspect and sack it.
This tender was insufficient as unseasonably made, and also by reason of the fact that the wool was not accessible for the *Page 159 
purpose of examination and delivery at the time it was made. (Avery v. Stewart, 2 Conn., 69; Startup v. MacDonald, 6 M.  G., 593.) At twelve o'clock on the night of the first of July the defendants surrendered the wool to the owners, and from that time had and claimed no right to it, or to acquire title to it. On the second day of July the plaintiffs avowed their readiness then to receive any wool the defendants had to deliver on the contract, and the defendant Purdy who represented the defendants declined to talk or treat further with the plaintiffs on the subject. A breach of the contract and a refusal to perform the same by the defendants was established by all the evidence, and there was no question of fact for the jury. The evidence of Purdy, one of the defendants, proves that the defendants made no tender of the wool according to the terms of the contract, and that the plaintiffs had not refused to accept the wool agreed to be sold and to pay for the same; and that the defendants had not at Tontogany, or at any other place, wool of the quantity and quality specified in the contract and ready to deliver on the same, and that there was no bad faith, on the part of the plaintiffs, in the transaction; and these were the only specific questions on which the defendants asked to go to the jury. The plaintiffs were entitled to recover damages for the non-performance of the contract to the extent of the moneys paid by them in part performance, and the verdict was properly ordered by the judge.
The only question as to the amount of the recovery is presented by the exception of the defendants to the rate of interest allowed upon the note of $5,000, making a part of the $8,000 paid by the plaintiffs. The note was made and indorsed by the defendants, and indorsed and procured to be discounted by the plaintiffs simultaneously with the making of the agreement, for the accommodation of the defendants and to enable them to purchase the wool agreed to be sold. It was dated and payable at the city of Buffalo, in this State, and at its maturity was paid and taken up by the plaintiffs, at the request of the defendants, and retained by them to be *Page 160 
surrendered in part payment for the wool that should be thereafter delivered. It was a valid note in the hands of the plaintiffs against the prior parties thereto, who are the defendants in the present action, and as a security for the repayment of the amount represented by it. The note was a New York note, and interest was demandable thereon at the rate allowed by the laws of this State. It was not objected that the money paid was upon the contract and not upon and for the note, and that therefore Ohio interest was only allowable upon the money thus paid. The objection recognized the note as a valid security in the hands of the plaintiffs, and was to the allowance of seven per cent interest on it. The objection was properly overruled and interest computed according to the laws of this State.
The judgment must be affirmed.
All concur.
Judgment affirmed.